



COURT OF APPEAL FOR ONTARIO

CITATION: Jackson (Re), 2013 ONCA 696

DATE: 20131115

DOCKET: C56911

Feldman, Gillese and Tulloch JJ.A.

IN THE MATTER OF:  CATHERINE JACKSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

Catherine Jackson, appearing in person

Paul Burstein,
amicus curiae

Mabel Lai, for the respondent, Her Majesty the Queen

Janice E. Blackburn, for the Centre for Addiction and
    Mental Health

Heard: November 13, 2013

On appeal against the disposition of the Ontario Review
    Board dated, February 19, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Ms. Jackson appeals her last disposition where the Board ordered a
    secure placement but with the ability to have supervised access to the
    community. We see no error in the disposition. Ms. Jackson advises that she has
    recently been transferred to medium security. This is a very promising
    development for the next hearing in February 2014 where, depending on her
    progress, she may be able to achieve what she seeks.

[2]

The appeal is dismissed.


